The opinion of the court was delivered by
' Dorsey, J.-
We concur in the opinion givén by the court, below. The plaintiffs sued as endorsees of a promissory note given by Latimer and Lyon to the defendant, and by him endorsed. .The plaintiffs could not have sustained-their suit, without proving that iMtimer and Lyon ’made ay note payable to the defendant, that the sanie was endorsed to the plaintiffs, that a demand of. payment was made of the payers on tlie day- bn which the boté became due, and that due notice of the nonpayment had been given to the defendant. If the proof was defective in any of those particulars, the county court were correct on tlie general prayer of the defendant, in giving their direction totheju-' ry, that the plaintiffs were not entitled to recover."
The plaintiff did not deduce a regular title to the note; true it is, that the defendant,' by endorsing the note in blank, conferred ah authority on the plaintiffs to lili up the endorsement, but he omitted to-do it,1 and it was decided by this court, in the case of Ringgold vs. Tyson, at December term 1810, and in Hudson vs. Goodwin, 5 Harr. & Johns. 115, that án endorsee could not maintain an action on a note payable to order, unless the endorsement was filled, úp at the time it was offered.in evidence. As this point is decisive against the plaintiffs? it is unnecessary to *141inquire whether the facts stated in the bill of exceptions did, in point of law,amount to due notice of the dishonour of the note.
JUDGMENT affirmed.